759 N.W.2d 886 (2009)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Gregory Lewis HOLDER, Defendant-Appellant.
Docket No. 137486. COA No. 286100.
Supreme Court of Michigan.
February 6, 2009.

Order
On order of the Court, the application for leave to appeal the September 16, 2008 order of the Court of Appeals is considered. The Clerk of the Court is directed to place this case on the April 2009 session calendar for argument on whether to grant the application or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing: (1) whether the judgment of sentence entered on March 22, 2007, was valid when imposed because defendant was not on parole at the time he committed the offenses in this case, despite the subsequent effort to cancel his parole discharge; and (2) whether the trial court lacked the authority to later modify the March 22, 2007 judgment of sentence. See MCR 6.429(A); People v. Miles, 454 Mich. 90, 96, 559 N.W.2d 299 (1997); and People v. Harris, 482 Mich. 986, 755 N.W.2d 655 (2008).
We further ORDER the Genesee Circuit Court to appoint the State Appellate Defender *887 Office to represent the defendant in this Court.
We invite the Attorney General to respond on behalf of the Michigan Department of Corrections to explain under what authority, if any, the Department may proceed ex parte to seek the amendment of an otherwise final order.